Citation Nr: 1031236	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression, and posttraumatic 
stress disorder.

2.  Entitlement to service connection for left lower extremity 
neuropathy.

3.  Entitlement to service connection for right lower extremity 
neuropathy.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974, 
and again from January to October 1978.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from November and December 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that increased the evaluation for 
bilateral hearing loss to 20 percent; denied service connection 
for depression and anxiety, neuropathy of the legs, and sleep 
apnea; and denied the Veteran's application to reopen a claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

In March 2006, the Veteran testified before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of record.  

As the Veteran is seeking service connection for a psychiatric 
disorder, the Board has recharacterized the claims involving 
anxiety, depression, and PTSD into one claim as stated on the 
title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2009, the Board granted the Veteran's motion for a 
30-day extension to inquire into other means of representation.  
Having received no reply, the Board will proceed with his current 
representative.

The issues of entitlement to service connection for ear 
infections, sinus infections, back disorder, neck 
disorder, stomach disorder, hypertension, and residuals of 
an automobile accident have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the March 2007 remand, the Board, in part, requested that the 
RO obtain treatment reports from the Gainesville and Tampa VA 
Medical Centers (VAMCs) from 1980 to 1986, obtain the Veteran's 
Vocational Rehabilitation and Education (VRE) folder, and afford 
the Veteran appropriate VA examinations to determine the current 
nature, extent, and etiology of his claimed disabilities.

Accordingly, in April 2007, the RO requested records from the 
above VAMCs.  However, the record does not reflect a reply from 
the Gainesville VAMC or that treatment reports from this facility 
have been obtained.  Although a September 2007 reply from the 
Tampa VAMC reflects that there are no records for the Veteran for 
the requested dates, an accompanying search form reflects that 
the date range was from 1984 to 2007.  Thus, it is unclear 
whether the VAMC searched the right time period.  

The Board emphasizes that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, the RO should attempt 
to obtain any treatment reports from the Gainesville VAMC from 
1980 to 1986 and confirm with the Tampa VAMC that there are no 
treatment reports dated from 1980 to 1984.

As for the Veteran's VRE folder, the record is unclear as to when 
it was actually associated with the claims file; however, the 
June 2009 supplemental statement of the case (SSOC) does not list 
it as evidence and the Veteran's representative noted in a July 
2009 statement that it was never obtained.  Thus, the folder 
appears to have been associated after the issuance of the SSOC.  
To ensure due process, the RO must consider the evidence in the 
VRE folder and issue another SSOC, and then provide the Veteran's 
representative an opportunity to review the folder.

The Veteran underwent the requested VA examinations in December 
2008; however, one of the examination reports is inadequate.  

The neurological disorders examination report reflects the 
examiner's assessment that the complaints of leg pain with 
burning numbness and clinical examination were consistent with 
possible neuropathy, presumably small fiber involvement.  The 
examiner indicated that the Veteran should have a repeat EMG to 
look for acquired causes of neuropathy.  The examiner then opined 
that it is not likely that there is a connection between the 
complaints of burning and paresthesias/possible small fiber 
neuropathy and the foot blistering sustained during forced 
marching in service.

As indicated by the examiner, the Board finds that the Veteran 
should be afforded an EMG to determine the cause of any 
neuropathy.  As noted in the prior remand, the Veteran asserted 
that his current leg problems may be related to an in-service 
automobile accident or resultant neck condition.  However, the 
Veteran did not relay this assertion to the examiner, and the 
examiner did not provide an opinion on the matter.  Thus, the RO 
should afford the Veteran another VA examination with EMG to 
determine whether he has neuropathy in the lower extremities and 
whether it is related to service.

Lastly, the most recent VA examination for the Veteran's 
bilateral hearing loss was conducted in July 2004 and an October 
2005 VA treatment note reflects that his hearing loss may have 
worsened.  Thus, the RO should afford him a new VA examination to 
determine the current severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain any 
treatment reports from the Gainesville VAMC 
from 1980 to 1986 and confirm with the Tampa 
VAMC that there are no treatment reports 
dated from 1980 to 1984.

2.  The RO should then schedule the Veteran 
for a VA examination to determine the nature, 
extent, and etiology of any neuropathy of the 
lower extremities.  His claims file should be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated tests, to include an EMG, 
should be conducted.  If left or right lower 
extremity neuropathy is found, the examiner 
should provide an opinion on whether it is at 
least as likely as not (50 percent or greater 
probability) that the disorder had its onset 
in service or within one year thereafter or 
is otherwise related to service, to include 
the documented automobile accident.  A 
complete rationale should be given for all 
opinions and conclusions.  

3.  The RO should also schedule the Veteran 
for a VA examination to determine the current 
severity of his bilateral hearing loss.  His 
claims file should be available to the 
examiner and reviewed in conjunction with the 
examination.  All indicated tests should be 
conducted.  The report should set forth all 
objective findings, particularly the current 
severity of symptoms.  A complete rationale 
should be given for all opinions and 
conclusions.  

4.  Thereafter, the RO should readjudicate 
the claims, with consideration of the 
evidence in the VRE folder.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided an 
SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

